                       UN ITED STA TES D ISTRICT CO U RT FOR TH E
                            SO UTHERN D ISTRICT OF FLORID A
                 C ase N um ber:I7-ZOJO7-CR -M A R TIN EZ/O TA ZO -R EY ES

 U N ITED STA TES OF A M ERICA ,

        Plaintiff,


 M AR IO RO DRIG UEZ,

        Defendant.


                 O RD ER AD O PTIN G REPO R T A ND R EC O M M EN D A TIO N
                           O N C O U N SEL 'S CJA V O U C H ER

       TH IS CAUSE came beforetheCourtupon theReportand Recomm endation on Counsel's

FinalPaym entCJA V ouchersubm ittedpursuantto the Crim inalJustice ActV oucher 113C.0772873

issuedbyUnitedStatesM agistrateJudgeAliciaM .Otazo-ReyesonM arch4,2019,gECFNo.11211.
M agistrateJudgeOtazo-Reyes,recom m endsthatthisCourt,approvetheFinalPaym entCJA V oucher

and thatA ttorneyJose-c arlosV illanuevabepaid atotalsum of$5,166.00.Thepartieswereafforded

theopportunitytotileobjectionstotheReportandRecommendations,howevernonewerefiled.The
CourtnotesCounsel'sNoticeofNoObjectionto Magistrate'sReportandRecommendation
(ECF No.11241. Accordingly,the Courthasconsidered the Reportand Recommendation,the
pertinentpartsoftherecordandforthereasonsstatedintheRepol'toftheM agistrateJudge,andupon

independentreview ofthe file and being otherw ise fully advised in the prem ises,itis

       O RD ER ED A N D A D JUD G ED thatunited StatesM agistrateJudgeA liciaM .Otazo-Reyes's

ReportandRecommendations(ECFNo.11211,isherebyADOPTED and AFFIRM ED.
       DONEANDORDEREDinchambersatMiami,Florida,this l9 dayofMarch,2019.
                                                                          '
                                                                        ...


                                                    JO SE . A R
                                                    UN IT  STA TES D 1S       lCT JU DG E
Copiesprovided to:
M agistrate Judge O tazo-Reyes
Jose-carlosV illanueva,Esq
CJA A dm inistrator
